 In the Matter of GASTONIA WEAVING COMPANY, INC.andFEDERATION OFWOVEN LABEL & NARROw FABRIC WORKERS; LOCAL 2640, AFFILIATEDWITHTHE AMERICAN FEDERATION OF LABORCase No. R-5059.-Decided April 30, 1943Mr. Albert P. Wheatley,for the Board.Cherry d Hollowell,byMr. L. B. Hollowell,of Gastonia, N. C., forthe Company.Mr. J. L. Hamvme,of Gastonia, N. C., andMr. Charles Ehmentraut,ofPaterson, N. J., for, the Union.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Federation of Woven Label & NarrowFabric Workers, Local 2640, affiliated with the American Federationof Labor, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees oftheGastoniaWeaving Company, Inc., Gastonia, North Carolina,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Henry J.Kent, Trial Examiner. - Said hearing was held at Gastonia, NorthCarolina, on March 25, 1943. The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingupon the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGastoniaWeaving Company, Inc., a North Carolina corporationhaving its principal office and place of business at Gastonia, North49 N. L. R. B., No. 40.342, GASTONIA WEAVING COMPANY, INC.343Carolina, is engaged in the manufacture, sale, and distribution of wovencloth labels.About 80 percent of the finished products manufacturedat the Company's Gastonia factory, which amount to approximately$200,000 in value annually, is shipped to points outside the State ofNorth Carolina.The Company concedes that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDFederation of Woven Label & Narrow Fabric Workers, Local 2640,a branch of The United Textile Workers of America, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.II.THE QUESTION CONCERNING REPRESENTATIONAn unaffiliated labor organization known as the Co-OperativeFellowship Club, secured a contract with the Company in May 1938.Thereafter its membership became affiliated with The Textile WorkersOrganizing Committee (C. I.0.), and later with Federal Labor UnionNo. 21950 (A. F. of L.), each of which in turn took over the contract.After the expiration of this contract in May 1939, a consent electionwas held which was lost by Federal Labor Union No. 21950. Sincethat time no labor organization has bargained on behalf of employeesof the Company.Federal Labor Union No. 21950 no longer purportsto represent any of the employees.On or about September 1, 1942, the Union, in a letter to the Com-pany, claimed to represent a majority of, the Company's weavers andrequested a conference for the purposes of collective bargaining.Onor about September 9, 1942, the Company replied that the weavers donot constitute an appropriate unit and that it could not recognize theUnion as their representative unless and until the Board certifies theUnion as such.A statement of the Regional, Director, introduced in evidence at thehearing, together with a statement of the Board's attorney made at thehearing, indicate that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningIThe Regional Director reported that the Union submitted 39 cards, of which 31, allbearing apparently genuine original signatures,correspond with names on the Company'spay roll of January 31, 1943. The Board's attorney also reported that the Union submitted4 additional cards, of which one name corresponds with a name on the aforesaid pay roll.There are approximately 60 employees in the appropriate. unit; the Company employs atotal of about 180 employees. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe representation. of employees within the meaning of Section 9 (c)and Section 2'(6) and (7) of the Act.IV.THE APPROPRIATE UNITThe, Union contends that all. the, Company's weaversconstitute anappropiiate"unitfor collective' bargaining purposes.It argues thatweavers belong to a highly skilled craft and can function effectivelyas a bargaining unit, that they constitute the "major department" ofthe Company which it is its policy to organize first, and that theweavers' right to the benefits of collective bargaining should not de-pend on the state of organization of the Company's other employees.The Company contends that a plant-wide unit is appropriate.Weavers require years of training and experience, while it takes onlya few hours or weeks to acquire the skill necessary to perform theauxiliary operations such as warping, quilling, cutting, folding,, whichconstitute other departments of the plant.The weavers receive con-siderably higher pay than the other production employees of the Com-pany; a large differential is customary in the industry.There is muchlesslabor turnover among the weavers than among the other produc-tion employees of the Company.The unit covered by the contract, hereinbefore described, betweenthe Company and organizations no longer having membership amongthe employees of the Company, or no longer in existence, and which wasalso the unit provided for in.the consent election of 1939, consisted of allemployees of the Gastonia plant, except supervisory, technical, andclericalemployees.However, the record shows that the organizationof the Company's business is such that either a unit comprising all pro-duction employees or one limited to weavers could be appropriate forthe purposes of collective bargaining.Since effectiveself-organizationis at present limited to theweavers, andsince no otherorganizationseeks to representemployees of the Company, we are of the opinion that.the unit sought by the Union is appropriate?Underthese circumstances, including the existing state of organiza-tion among the employees of the Company and without prejudice to areconsiderationof the appropriate unit, at a later state in employeeself-organization,we find that all- weavers in the weaving departmentof the Company's Gastonia, North Carolina, plant, excludingforemenand assistantforemen, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct,2 SeeMatterof PhllmerB. Eves and H. J. Andresen,as Executors of the Last Will andTestament of AlbertK.Buhl,now deceased,formerly doing business under the trade nameand style of Empire State Silk-Label Co.andFederation of Woven Label&Narrow FabricWorkers, A. F. of L,42 N. L R B 1209;Matter of New Jersey Worsted Mills'and WoolSorters' Local33of the 'Woolen and Worsted Federation,affilsated with the United TextileWorkers of America, A.F. of L.,35 N. L. R. B. 1303;Matter of Crescent Dress CompanyandCutters Local 11,I.L. G. W. U., A. F. ofL.,29 N.L. It. B. 351. ,GASTONIA WEAVING COMPANY, INC.345V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section -9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Gastonia Weaving Com-pany, Inc., Gastonia, North Carolina, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Federation of Woven Label & NarrowFabric Workers, Local 2640, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.